Citation Nr: 9925609
Decision Date: 09/08/99	Archive Date: 12/06/99

DOCKET NO. 97-05 900               DATE SEP 08, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for pregnancy/gravid uterus.

2. Entitlement to service connection for prolactinoma with a
history of galactorrhea.

3. Entitlement to an initial compensable rating for residuals of a
right tibial plateau stress fracture.

4. Entitlement to an initial compensable rating for residuals of a
left tibial plateau stress fracture. 

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel   

INTRODUCTION

The veteran served on active duty from October 1995 to April 1996.

The Department of Veterans Affairs (VA) Regional Office (RO) denied
the benefits sought in November 1996, and the veteran appealed. She
presented testimony during a hearing which was held at the RO 'in
June 1997.

The issues of entitlement to initial compensable evaluations for
residuals of a bilateral tibial plateau stress fractures are
addressed in the remand portion of the decision.

FINDINGS OF FACT

1. The veteran is not shown to have chronic residuals of medical or
surgical complications of her pregnancy/gravid uterus.

2 - 

CONCLUSIONS OF LAW

1. The claim for service connection for pregnancy/gravid uterus is
without merit as a matter of law. 38 C.F.R. 4.116, Note 1 (1998).

2. Prolactinoma with a history of galactorrhea was incurred in
service. 38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In general, service connection may be granted for disability
resulting from disease or injury which was incurred in or
aggravated by active military service. 38 U.S.C.A. 1110 (West
1991).

Pursuant to 38 C.F.R. 4.116, Note 1, pregnancy and childbirth are
not disabilities for rating purposes. Chronic residuals of medical
or surgical complications of pregnancy, however, may be
disabilities for rating purposes.

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service
(medical and some lay evidence); and of a nexus between the in-
service injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498 (1995).

3 -

1. Entitlement to service connection for pregnancy/gravid uterus.

Factual Background

An October 1996 VA examination report indicates that the veteran
had at that time been pregnant/with gravid uterus for six months.
Subsequent lay evidence is to the effect that she has a child from
that pregnancy. See the June 1997 RO hearing transcript, at p. 2.
Medical evidence of record does not indicate that there were any
medical or surgical complications of that pregnancy/gravid uterus,
and the veteran has not alleged that there were any such
complications or that there are any available medical records that
indicate that there were.

Analysis

Under the circumstances of this case, the veteran's claim for
service connection for pregnancy/gravid uterus must be denied as a
matter of law. Because the law, rather than the facts, is
dispositive of the issue, the appellant has failed to state a claim
upon which relief may be granted, and, as a matter of law, the
claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Where, as here, the Board has disposed of this claim on the basis
that it lacks legal merit, whereas the RO disposed of it as being
not well-grounded, it must consider whether the veteran has been
given adequate opportunity to submit evidence or argument on it,
and if not, the Board must consider whether the appellant has been
prejudiced thereby. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board concludes that there has been no prejudice to the
veteran, as the veteran was advised that the provisions of 38
C.F.R. 4.116 indicate that pregnancy/gravid uterus is not a
disability for rating purposes but that complications of 
pregnancy/gravid uterus can be, and that the evidence did not show
that she had complications of any pregnancy/gravid uterus linked to
her period of service. See the November 1996 rating decision and
the December 1996 statement of the case.

- 4 - 

The Board has considered the holdings of the United States Court of
Appeals for Veterans Claims (Court) in Robinette v. Brown, 8 Vet.
App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), and
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v.
Gober, 126 F.3d. 1464 (Fed.Cir. 1997). The Board finds that the
veteran was provided with adequate notice of the basis for the
denial of her claim, and of the evidence required to support it,
and that VA has no outstanding record development duties.

II. Entitlement to service connection for prolactinoma with a
history of galactorrhea.

Factual background

In this case, the veteran was noted to be normal on service
entrance examination. During service, she had an episode of
galactorrhea, prolactin levels that were drawn in response to this
were elevated, and a pituitary adenoma was suspected. A magnetic
resonance imaging (MRI) was suggestive of a pituitary adenoma.

Post-service, there are indications of continued elevated prolactin
levels and increased luteinizing hon-none levels in October 1996.
A physician who considered the laboratory studies assessed probable
prolactin-secreting pituitary tumor. Galactorrhea has not been
shown post-service.

Analysis

Under the circumstances, per Caluza, the claim Is well grounded.
There is plausible evidence of record of a current disability, and
of a nexus between it and service. As such, the Board must
determine whether VA's duty to assist has been fulfilled. The Board
concludes that it has, as all evidence which is necessary for a
fair and impartial adjudication of the claim is of record.
Accordingly, the claim may be discussed on its merits. 38 U.S.C.A.
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

5 - 

The evidence shows that the veteran was normal on service entrance
examination, and that she developed a probable pituitary tumor in
service. An in-service MRI was consistent with a pituitary adenoma,
and post-service evidence indicates that it is probably a
prolactin-secreting pituitary tumor, which is also known as a
prolactinoma. The evidence suggests that the galactorrhea which
occurred in service was a symptom of the pituitary adenoma, or
prolactinoma, which is shown to be service-connected. As such,
service connection should be granted for prolactinoma with a
history of galactorrhea.

Where, as here, the Board has proceeded to adjudicate this claim on
its merits, whereas the RO denied it as not well grounded, the
Board must consider whether the veteran has been prejudiced
thereby. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The Board
concludes that there has been no prejudice to the veteran, as the
Board's decision constitutes a full grant of the benefit sought on
appeal.

ORDER

Entitlement to service connection for pregnancy/gravid uterus is
denied as a matter of law.

Entitlement to service connection for prolactinoma with a history
of galactorrhea is granted.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes).

6 - 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

III. Entitlement to initial compensable ratings for right and left
tibial plateau stress fractures.

The veteran's claims are well-grounded within the meaning of 38
U.S.C.A. 5107. A well-grounded claim is a plausible claim which is
meritorious on its own or capable of substantiation. Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). Accordingly, VA has a duty to
assist the veteran with her claims.

The RO granted noncompensable ratings for the disabilities at issue
when it granted service connection. The veteran disagreed with the
determination that noncompensable ratings were warranted. The
veteran has since asserted that impairment from her disabilities
has varied during the course of the claim, in part due to carrying
increased weight during pregnancy (see the June 1997 hearing
transcript), and in part due to their becoming worse (see the May
1998 VA Form 21-4138). This raises the question of whether staged
ratings as have been discussed and approved by the Court in the
recent case of Fenderson v. West, 12 Vet. App. 119 (1999), are
warranted. The RO should consider this in the first instance.

The veteran indicates that she has functional impairment of her
knees due to pain associated with her service-connected
disabilities. Her assertions include pain on use (see the June 1997
hearing transcript). She had medial tibial plateau stress fractures
in service, which were evidenced radiographically in December 1995
by linear areas of sclerosis therein. She has had continued knee
complaints since service, and there is now evidence of new
periosteal formation in the interosseous ligament adjacent to the
proximal night fibula.

7 -

Further, it was noted in February 1998 that the veteran has
bilateral patellar tendonitis with swelling. X-rays of the left
knee have not been obtained. Her disabilities have been rated under
38 C.F.R. Part 4, Diagnostic Code 5257 (1998).

The Board notes that when there is a question as to the degree of
impairment due to pain on use, the record must contain information
on functional impairment including painful motion, weakness and
fatigability, and VA must apply its regulations pertaining to
functional limitation. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additional clinical findings are desirable because the veteran has
asserted that her knee disabilities have increased in severity and
that there is debility due to pain; accordingly, a VA orthopedic
examination would materially assist in the development of the
appellant's claims.

The Board notes that in pertinent part, 38 C.F.R. 4.40 provides:

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. A little used part
of the musculoskeletal system may be expected to show evidence of
disuse, either through atrophy, the condition of the skin, absence
of normal callosity or the like.

38 C.F.R. 4.45 provides:

8 -

As regards the joints the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation or
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 

(b) More movement than normal (from flail joint, resections,
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or injury of
peripheral nerves, divided or lengthened tendons, etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled movements
smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of disuse.
Instability of station, disturbance of locomotion, interference
with sitting, standing and weight- bearing are related
considerations. For the purpose of rating disability from
arthritis, the shoulder, elbow, vast, hip, knee, and ankle are
considered major joints; multiple involvement of the
interphalangeal, metacarpal and carpal joints of the upper
extremities, the interphalangeal, metatarsal and tarsal joints of
the lower extremities, the cervical vertebrae, the dorsal
vertebrae, and the lumbar vertebrae, are considered groups of minor
joints, ratable on a parity with major joints. The lumbosacral
articulation and both sacroiliac joints are considered to be a
group of minor joints, ratable on disturbance of lumbar spine
functions.

Moreover, on remand, the RO should ask the veteran to identify any
additional outstanding records of treatment pertinent and specific
to her claims for higher compensation levels for her service-
connected disabilities, as there are indications of possible
ongoing treatment, and then comply with 38 C.F.R. 3.159 in relation
to these records.

Accordingly, the case is REMANDED to the RO for the following
action:

9 -

1. The RO should contact the veteran and request her to identify
the names, addresses, and approximates dates of treatment for all
medical care providers, VA and non-VA, inpatient and outpatient,
who may possess additional records of treatment of her bilateral
tibial plateau stress fractures.

After obtaining any necessary authorization or medical releases,
the RO should request and associate with the claims file legible
copies of the veteran's complete treatment reports from all sources
identified whose records have not previously been secured.
Regardless of the veteran's response, the RO should all outstanding
VA treatment reports.

2. The RO should arrange for a VA orthopedic examination by an
appropriate specialist for the purpose of ascertaining the nature
and extent of seventy of the veteran's service-connected bilateral
tibial plateau stress fracture residuals.

The claimsfile and a separate copy of this remand must be made
available to and reviewed by the examiner prior and pursuant to
conduction and completion of the examination and the examiner must
annotate the examination report in this regard. Any further
indicated special studies should be conducted.

- 10 - 

The examiner should record pertinent medical complaints, symptoms,
and clinical findings, including specifically active and passive
range of motion, swelling, edema, increased heat, etc., and comment
on the functional limitations, if any, caused by the veteran's
service-connected bilateral tibial plateau stress fracture
residuals, in light of the provisions of 38 C.F.R. 4.40, 4.45,
4.59. It is requested that the examiner provide explicit responses 
to the following questions:

(a) Does the service-connected disability involve the joint
structure, and does it also involve the muscles? If impairment
which is not associated with the service-connected disabilities is
present, the examiner should indicate this and distinguish it from
any impairment which is attributable to the service-connected
disabilities.

(b) Does the service-connected disorder cause weakened movement,
excess fatigability, and incoordination, and if so, can the
examiner comment on the effect these manifestations have on the
ability of the veteran to perform average employment in a civil
occupation? If the seventy of these manifestations cannot be
quantified, the examiner should so indicate.

- 11 -     

(c) With respect to the subjective complaints of pain the examiner
is requested to specifically comment on whether pain is visibly
manifested on movement of the joints, the presence and degree of,
or absence of, muscle spasm, weakness, atrophy, incoordination,
etc. attributable to the service connected disability, the presence
or absence of changes in condition of the skin indicative of disuse
due to the service-connected disability, or the presence or absence
of any other objective manifestation that would demonstrate disuse
or functional impairment due to pain attributable to the service-
connected disability.

(d) The examiner is also requested to comment upon whether there is
another unrelated medical impairment that has an impact on the
functional capacity of the veteran's knee joints, and if such
overlap exists, the degree to which the unrelated problem creates
functional impairment that may be dissociated from the impairment
caused by the service-connected disability. If the functional
impairment created by any nonservice-connected problem cannot be
dissociated, the examiner should so indicate. Any opinions
expressed must be accompanied by a complete rationale.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed.

- 12 -                                                            
    
In particular, the RO should review the requested examination
report and required opinions to ensure that they are responsive to
and in complete compliance with the directives of this remand and
if they are not, the RO should implement corrective procedures.

4. After undertaking any development deemed essential in addition
to that specified above, the RO should readjudicate the veteran's
claims, and in doing so, pursuant to Fenderson, should consider
assigning staged ratings.

Consideration should also be accorded to Court precedent set forth
in DeLuca, interpreting 38 C.F.R. 4.40, 4.45, as it applies to
compensating functional impairment due to pain. The RO should also
document its consideration of the applicability of 38 C.F.R.
3.321(b)(1) (1998).

If the benefits sought on appeal are not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded. Thereafter, the case should be returned to the Board for
final appellate review, if otherwise in order. By this remand, the
Board intimates no opinion as to any final outcome warranted. No
action is required of the veteran until she is notified by the RO.

The Board notes that RO compliance with this remand is not
discretionary, and that if the RO fails to comply with the terms of
this remand, another remand for corrective action is required.
Stegall v. West, 11 Vet. App. 268 (1998)

- 13 -

While this case is in remand status, the veteran is free to submit
additional evidence and argument on any matter at issue. See
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

14 - 



